United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-2267
                                 ___________

Jerry A. Nissen,                          *
                                          *
               Appellant,                 *
                                          * Appeal from the United States
        v.                                * District Court for the
                                          * District of South Dakota.
Jeff Bloomberg, Secretary of              *
Corrections; Douglas Weber, Warden; * [UNPUBLISHED]
Bob Kuemper, Associate Warden,            *
Operations; Dennis Block, Associate       *
Warden; Paul Goldhorn, Counselor;         *
Eugene Regier; Kay Paa, Supervisor of *
Health Services; Vincent Neshem,          *
Charge Nurse; Bob Gillies; Carol          *
Mohror, LPN; Owen Spurrell; Gregory *
Zike, PA; Troy Ponto; Rhonda Miller; *
Annette Doe, LPN; Mike Rost, MD;          *
Doneen Hollingsworth, Secretary of        *
Health for the State of South Dakota; *
Darrell Slykhuis, Deputy Warden;          *
Donna Scott, RN; Annette Buthe, LPN, *
all in their individual and official      *
capacities, severally,                    *
                                          *
               Appellees.                 *
                                     ___________

                           Submitted: June 15, 2005
                              Filed: June 23, 2005
                               ___________
Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      South Dakota inmate Jerry A. Nissen appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record, see Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (standard of
review), we agree with the district court’s thorough assessment of the merits of
Nissen’s lawsuit.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable John E. Simko, United States Magistrate Judge for the District
of South Dakota, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-